Notice of Pre-AIA  or AIA  Status
 	The present application 15/935,746, filed on 3/26/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Amendment
Claims 1-2,4-10,12-19 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 12/4/2020.
Drawings
The Drawings filed on 3/26/2018 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on 10/13/2020;1/19/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.




Response to Argument
Applicant’s arguments page 7-10 with respect to claims 1-2,4-10,12-19 filed on 12/4/2020 have been fully considered, for examiners’ response, see discussion below:

a) 	At page 8, claim 1, applicant argues: In each of the techniques described by Ahmad, the cost of a candidate query is determined by estimation techniques disclosed (para 0029).  The described techniques do not include the results of the execution of inner query blocks or sub-queries to determine the candidate query cost.  Furthermore, the candidate selection techniques as described in Ahmad do not use the results of the execution of inner block queries or sub-queries to select a candidate query.  The execution of the preferred query does not occur until the best-cost, semantically equivalent candidate is chosen trough exhaustive, liner, or iterative analysis (Ahmad: fig 2-4).  Thus, Ahmad does not teach providing results of the execution of inner query blocks or sub-queries.
	Because each of Simon and Ahad are missing the same elements of claim 1, Simon/Ahmad combination fails to establish a prima facie case of obviousness of the method of claim 1.
	As to the above argument (a), as best understood by the examiner, prior art of Simon teaches database partition supporting multiple operations with respect to query plan defining query processing, further executing multi-source SQL query defining sub-queries in the query process plan, (Simon: 0024, 0035,0050) as such query plan supports sub-quires, the prior art of Simon teaches query engine generates processing multiple sub-queries particularly processed and assembly query using Query engine 
 	the prior art of Ahmad is directed to selecting  and processing candidate queries, more specifically Ahmed describes executing query by applying selection technique(s) to process queries (Ahmed: Abstract).  The prior art of Ahmed specifically teaches each technique selection criteria based on the original query i.e, each candidate query is determined based on the current-best query and alternative state for a particular inner query block in the current-best query (Ahmad: 0026, line 8-10), further, evaluating cost associated with the query (0026, line 11-14).  Prior art of Ahmed teaches transforming and execution of subqueries for example unnesting the subquery (Ahmed: 0030).  Prior art of Ahmed teaches applying one of the somatically equivalent queries techniques in the query processing that represent all combinations of alternative states for the selected query blocks providing the results of unnested subqueries, unnested and merged subqueries as detailed in 0048, also see page 5, col 1, table.  Prior art of Ahmed teaches if the original query has two inner query blocks that are both subqueries, then current-best query performing an unnesting operation on each of the two subqueries providing the results of the sub-queries (Ahmed: 0060,0072, fig 2-4)  
It would have been obvious before the effective filing date of claimed invention, one of the ordinary skilled in the art to incorporate selecting candidate queries, particularly selection criteria among available queries with respect to rules of queries of Ahmed into query plan reformulation, particularly sub-queries associated with the compact query plan of Simon et al., because both Simon ,Ahmed supports database structured query 
	Examiner applies above arguments to claims 10,16, and claims 2,4-9, 12-15,    17-19  depend from claims 1,10,16








Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4-10,12-19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al., (hereafter Simon), US Pub. No. 2011/0131199 published Jun, 2011 in view of Ahmed, US Pub. No. 2006/0041537 published Feb,2006



As to Claim 1, Simon teaches a system which including “A partitioned database system, comprising” (fig 10, 0021-0024 – Simon teaches multiple database sources on the storage nodes processing supporting database schema of multiple operation including partition of database tables for query operations):
 	a plurality of nodes (fig 10-storage nodes of the databases 1,2,….n element 1026 corresponds to plurality of nodes is identical to instant specification fig 1, node 104);
 	“a data director to randomly or pseudo-randomly distribute a plurality of portions of database (0018,0024 – Simon teaches randomized algorithms for large queries  particularly identifying and implementing on database partition using query plan, fig 10, database nodes element 1026, fig 6 ,0172-0173 – Simon teaches defining plurality of nodes for example source nodes, particularly each node from the graph supporting sub-queries, it is further noted that Simon specifically teaches in the course of optimize queries it supports not only re-ordering query operations, but also implementing randomized algorithms for large queries in an dynamic programming environment), thereby it allows to increase the search space of all possible query plans as detailed in 0018, data across the plurality of nodes without respect to content of the data” (0137-0138,0143, fig 1,fig 4 – Simon teaches defining variable nodes for the variable paths with respect to rules, from multiple paths based on the compact query plan or CQP for the portions from the database tables, further prior art of Simon teaches fig 10-storage nodes of the database 1,2,…..n element 1026 corresponds to database data distributed to the plurality of nodes);
 	“queries associated with respective ones of the plurality of nodes (0140,0142,   fig 3-Simon teaches defining variable nodes, including source nodes, abstract nodes as 
 	a coordinator to:
 	“receive a request to query the database data” (fig 1-2,0021,0028 – Simon teaches database queries in an compact query plan from an original query plan including one or more queries received); and
	“generate the plurality of sub-queries based on the request to query the database data” (0049-0052 – Simon teaches query processing plan from the tree nodes particualry Join,Filter, Evaluatin, LOJ,FOJ, Aggregate Groupby, Order by and like, further query processing plan are distinguished: with respect to sub-queries from the data for example as detailed in Simon: 0050-0051, further it is noted that the prior art of Ahmad also, teaches query processing particularly identifying original query having inner query blocks that are both subqueries, performing the query based on performing query operations on the selected blocks in the original query 0060,0072 and supports SQLsubquries operatins such as GROUPBY,AVG and like, Ahmad: 0030

	“instruct the queries to execute the respective ones of the plurality of sub-queries” (Simon: 0019, fig 7, 0191-0194 – Simon teaches determining maximum number of sub-queries in a CQP or compact query plan from the original query plan that  including one or more merge queries, further sub-queries within an abstract node is applied to abstract nodes as detailed in 0191-0192; The prior art of Ahmad also teaches query by database query processing , ore specifically processing two inner query blocks including subqueries as detailed in 0041, 0048.
	It is however, noted that Simon does not disclose “provide results of the execution of the respective ones of the plurality of sub-queries to the coordinator”, although prior art of Simon teaches sub-queries associated with respective nodes (0178,0183).  On the other hand, Ahmad disclosed “provide results of the execution of the respective ones of the plurality of sub-queries to the coordinator” (0048, 0060, 0063, 0072-0074, fig 3-4 - Ahmad teaches multiple queries from the original query for example inner query blocks, performing each of the two subqueries that including nested subqueries, further it is noted that query processing unit executing and transforming queries into multiple sub-queries and providing execution results from the iterations thereby determines the estimating query cost)


As to Claim 2, Simon disclosed “wherein at least some of the plurality of nodes are to store their respective portions of the database data in a horizontally-arranged fact table” (0037, 0039,0043,-Simon supports horizontal partitioning of source tables, further star schema supporting fact tables from dimension tables, it is noted that horizontal partition of Simon identical to instant specification horizontal partition spec: 0018 )

Claim 3,  (canceled)

As to Claim 4,  Simon disclosed “wherein the queries are to implement a distributed interface (fig 10), the distributed interface to monitor a topology of storage devices associated with the nodes (0048, fig 10 – 0253-0256), and a real-time status of the partitioned database system (0057 – Simon supports dynamic programming on query plan optimization).

As to Claim 5, 12,19, Simon, Ahmad combination  disclosed “wherein a first of the plurality of queries is to perform the respective ones of the plurality of sub-queries without a shuffle of the respective portion of the database data” (Simon : 0195-0196; Ahmad: 0041,0048).

As to Claim 6, 13, 17, Simon disclosed “wherein a first of the sub-queries is a linearly-scalable query” (0162,0170-0171 – Simon teaches query engine run as many instances as needed, further data nodes is most relevant because it allows to distribute the storage across multiple instances and linearly scalable query using an SQL standard to adapt database system as detailed in fig 10)

As to Claim 7, 14,  Simon, Ahmad combination  disclosed “wherein the coordinator is a first of the queriers, and the coordinator is to” (Simon: 0049, 0051-0052):
 	“form the plurality of sub-queries based on the request” (Simon :0052-0053, 0169-0170; Ahmad: 0030,0032); and
 	“send the plurality of sub-queries to others of the queries” (Simon 0170-0171; Ahmad: 0041,0048).

As to Claim 8,  Simon disclosed wherein the first of the queriers is to decompose the request to form the plurality of sub-queries” (0035,0037).

As to Claim 9,  Simon, Ahmad combination  disclosed wherein the request is received from a client application (Simon : 0257,0260; Ahmad: 0039, fig 1, element 190 client application).

As to Claim 10,16, Simon teaches a system which including:   A method, comprising:
 	randomly or pseudo-randomly distribute a plurality of portions of database (0018,0024 – Simon teaches randomized algorithms for large queries  particularly identifying and implementing on database partition using query plan, fig 10, database nodes element 1026, fig 6 ,0172-0173 – Simon teaches defining plurality of nodes for example source nodes, particularly each node from the graph supporting sub-queries,    it is further noted that Simon specifically teaches in the course of optimize queries it 
   	decomposing a request to query the database data (0035,0037 – Simon teaches database tables are decomposed into multiple sub-queries from multiple source SQL queries, further it is noted that decomposition of queries into multiple sub-queries in distributed database system environment), by executing an instruction with at least one processor, (0029,0035,0050,0052,0259, 0294 - Simon teaches query engine processing multiple sub-queries in accordance with the query processing plan, and Simon supports both hardware and software i.e, computer program instruction executed by the one or more processors element 1223,1202, as such Simon supports multiple processors element 1044 for executing processor tasks on each node);
 	instructing queries to execute the sub-queries on respective ones of the nodes (0024, 0035,0050, 0294-Simon teaches database partition supporting multiple operations with respect to query plan defining query processing, further executing multi-source SQL query defining sub-queries in the query process plan, as such query plan 
 	 “combining results of the plurality' of sub-queries, (0178,0183 – Simon teaches search for source sub-queries associated with the identified nodes and merge results of identified sub-queries) by executing an instruction with at least one processor, to form a response to the request (fig 12, 0297-0298). 
 	 It is however, noted that Simon does not disclose “to form a plurality of sub-queries of respective portions of the database data”, “provide results of the execution of the respective ones of the plurality of sub-queries to the coordinator”, although prior art of Simon teaches sub-queries from the original queries to provide query plan, as such query plan distributes the sub-queries as detailed in (Simon : abstract, 0050), prior art of Simon teaches sub-queries associated with respective nodes (0178,0183).  On the other hand, Ahmad disclosed “to form a plurality of sub-queries of respective portions of the database data” (0048, 0060, 0063, 0072-0074,fig 3-4 - Ahmad teaches multiple queries from the original query for example inner query blocks, performing each of the two subqueries that including nested subqueries);  Ahmad disclosed “provide results of the execution of the respective ones of the plurality of sub-queries to the coordinator” (0048, 0060, 0063, 0072-0074, fig 3-4 - Ahmad teaches multiple queries from the original query for example inner query blocks, performing each of the two subqueries that including nested subqueries, further it is noted that query processing unit executing and transforming queries into multiple sub-queries and providing execution results from the iterations thereby determines the estimating query cost)

   
As to Claim 11, (canceled)


As to Claim 15, 18, Simon disclosed “ wherein the combining of the results includes merging and reducing the results of the sub-queries” (0178,0183 – Simon teaches search for source sub-queries associated with the identified nodes and merge results of identified sub-queries).

Claim 20,  (canceled)




Conclusion

The prior art made of record
				a.  	US Pub. No.  	20110131199
				b. 	US Pub. No.  	20060041537
				
		











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158